Exhibit 10.33

AMENDMENT TO CREDIT AND SECURITY AGREEMENT

AND WAIVER OF DEFAULTS

THIS AMENDMENT (the “Amendment”), dated August 4, 2009 is entered into by and
among PINNACLE DATA SYSTEMS, INC., an Ohio corporation, (“Company”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), acting through its Wells Fargo
Business Credit operating division.

RECITALS

Company and Wells Fargo are parties to a Credit and Security Agreement dated
April 3, 2009 (“Credit Agreement”). Capitalized terms used in these recitals
have the meanings given to them in the Credit Agreement unless otherwise
specified.

The Company has requested that certain amendments be made to the Credit
Agreement, which Wells Fargo is willing to make pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Section 5.2(a) and Section 5.2(b) are hereby amended to read as follows:

(a) Minimum Book Net Worth. Based upon Company’s submitted projections, Company
shall maintain, at the end of each fiscal quarter described below, its
non-cumulative Book Net Worth, determined as of the end of each fiscal quarter
in an amount not less than the amount set forth below (numbers appearing between
“< >” are negative):

 

Fiscal Quarter Ending

   Minimum Book
Net Worth  

September 30, 2009

   $ 8,000,000.00   

December 31, 2009

   $ 8,000,000.00   

(b) Minimum Net Income. Based upon 75% of the Company’s submitted projected Net
Income (or 100% of the Company’s projected net loss), Company shall achieve for
each fiscal quarter described below, non-cumulative Net Income of not less than
the amount set forth for each such fiscal quarter (numbers appearing between “<
>” are negative):



--------------------------------------------------------------------------------

Fiscal Quarter Ending

   Minimum
Net Income  

September 30, 2009

   $ 0   

December 31, 2009

   $ 0   

2. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance thereunder.

3. Waiver of Defaults. The Company is in default of the following provisions of
the Credit Agreement (collectively, the “Existing Defaults”):

 

Section/Covenant

   Required
Performance      Actual
Performance  

5.2(a) Minimum Book Net Worth (2Q09) (June, 2009)

   $ 8,200,000       $ 8,000,000   

5.2(b) Minimum Net Income (2Q09) (June, 2009)

   $ 27,000       <$ 270,000>   

Upon the terms and subject to the conditions set forth in this Amendment, Wells
Fargo hereby waives the Existing Defaults. This waiver shall be effective only
in this specific instance and for the specific purpose for which it is given,
and this waiver shall not entitle the Company to any other or further waiver in
any similar or other circumstances.

4. Amendment Fee. The Company shall pay Wells Fargo as of the date hereof a
fully earned, non-refundable fee in the amount of Ten Thousand ($10,000.00)
Dollars in consideration of Wells Fargo’s execution and delivery of this
Amendment.

5. Conditions Precedent. This Amendment and the waiver set forth in Paragraph 3
hereof shall be effective when Wells Fargo shall have received an executed
original hereof, together with each of the following, each in substance and form
acceptable to Wells Fargo in its sole discretion:

(a) A Certificate of the Chief Financial Officer of the Company certifying as to
(i) the resolutions of the board of directors of the Company approving the
execution and delivery of this Amendment, (ii) the fact that the articles of
incorporation and bylaws of the Company, which were certified and delivered to
Wells Fargo pursuant to the Certificate of Authority of the Company’s secretary
dated April 3, 2009 (“Certificate of Authority”) continue in full force and
effect and have

 

-2-



--------------------------------------------------------------------------------

not been amended or otherwise modified except as set forth in the Certificate to
be delivered, and (iii) certifying that the officers and agents of the Company
who have been certified to Wells Fargo, pursuant to the Certificate of Authority
as being authorized to sign and to act on behalf of the Company continue to be
so authorized or setting forth the sample signatures of each of the officers and
agents of the Company authorized to execute and deliver this Amendment and all
other documents, agreements and certificates on behalf of the Company.

(b) Payment of the fee described in Paragraph 4 hereof.

(c) Such other matters as Wells Fargo may require.

 

6.

Representations and Warranties. The Company hereby represents and warrants to
Wells Fargo as follows:

(a) The Company has all requisite power and authority to execute this Amendment
and any other agreements or instruments required hereunder and to perform all of
its obligations hereunder, and this Amendment and all such other agreements and
instruments has been duly executed and delivered by the Company and constitute
the legal, valid and binding obligation of the Company, enforceable in
accordance with its terms.

(b) The execution, delivery and performance by the Company of this Amendment and
any other agreements or instruments required hereunder have been duly authorized
by all necessary corporate action and do not (i) require any authorization,
consent or approval by any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, (ii) violate any provision of
any law, rule or regulation or of any order, writ, injunction or decree
presently in effect, having applicability to the Company, or the articles of
incorporation or by-laws of the Company, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which the Company is a party or by which
it or its properties may be bound or affected.

(c) All of the representations, warranties and covenants contained in Article 4
and Article 5 of the Credit Agreement are correct on and as of the date hereof
as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.

7. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.

8. No Other Waiver. Except as otherwise provided in Paragraph 3 hereof, the
execution of this Amendment and the acceptance of all other agreements and
instruments related hereto shall not be deemed to be a waiver of any Default or
Event of Default under the Credit Agreement or a waiver of any breach, default
or event of default under any Security Document or other document held by Wells
Fargo, whether or not known to Wells Fargo and whether or not existing on the
date of this Amendment.

 

-3-



--------------------------------------------------------------------------------

9. Release. The Company hereby absolutely and unconditionally releases and
forever discharges Wells Fargo, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Company has had, now has or has
made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

10. Costs and Expenses. The Company hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse Wells Fargo on demand for all costs and
expenses incurred by Wells Fargo in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, the Company
specifically agrees to pay all fees and disbursements of counsel to Wells Fargo
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Company
hereby agrees that Wells Fargo may, at any time or from time to time in its sole
discretion and without further authorization by the Company, make a loan to the
Company under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses and the fee
required under Paragraph 4 of this Amendment.

11. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

[signatures appear on the following page]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

Attest/Witness:

   

PINNACLE DATA SYSTEMS, INC.

/s/ Michael Sayre

   

By:

 

/s/ Nicholas J. Tomashot

   

Print Name:

 

NICHOLAS J. TOMASHOT

   

Its:

 

Chief Financial Officer

   

WELLS FARGO BANK,

NATIONAL ASSOCIATION

   

By:

 

/s/ Sabato Mutone

   

Print Name:

 

SABATO MUTONE

   

Its:

 

Vice President

 

-5-